Citation Nr: 1828632	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.  

2. Entitlement to service connection for residuals of a vasectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1997 to April 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran new VA examinations for the back and reproductive system conditions.  Additionally, the AOJ was instructed to obtain additional outstanding records.  Since remand, the Veteran has undergone the requested VA examinations and outstanding records have been associated with the file.  Thus, the Board determines that there has been substantial compliance with the April 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In May 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

The Veteran has filed a claim for service connection for testicular pain.  As will be discussed, the medical evidence of record reflects that the Veteran's testicular pain is a residual of his in-service vasectomy.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the Board has recharacterized the claim for testicular pain as reflected on the title page.  


FINDINGS OF FACT

1. Prior to August 17, 2015, the Veteran's thoracolumbar (back) disability manifested in flexion of the cervical spine no less than 90 degrees and no ankylosis of either the thoracolumbar or entire spine; there was pain, guarding and tenderness but not resulting in abnormal gait or spinal contour; additionally, there is no evidence of incapacitating episodes prescribed by a physician.  

2. From August 17, 2015, the Veteran experienced additional loss in range of motion due to pain, weakness, and fatigability during flare-ups but no ankylosis of either the thoracolumbar or entire spine; additionally, there is no evidence of incapacitating episodes prescribed by a physician.  

3. The Veteran's testicular pain is etiologically related to his in-service vasectomy.  


CONCLUSIONS OF LAW

1. Prior to August 17, 2015, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

2. From August 17, 2015, the criteria for a disability rating of 40 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

3. The criteria for service connection for residuals of a vasectomy have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examinations afforded the Veteran in August 2015 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran was granted service connection for his lumbar back condition in a July 2002 rating decision, and he filed a claim for increase on October 13, 2011.  Therefore, the period under consideration begins on October 13, 2010.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's degenerative joint disease of the lumbar spine has been evaluated under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5243 is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is rated at 20 percent. 
Forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated at 40 percent.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire thoracolumbar spine is rated at 50 percent.  

A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months is rated at 10 percent.  
Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated at 60 percent 

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  
Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the Court has held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  

Analysis
Facts

The Veteran contends that his service-connected back disability is more disabling than reflected by his current rating.  The Board will first discuss the medical evidence of record.  At the outset, the Board notes that VA treatment records indicate chronic and consistent low back pain throughout the appeal.  The reports do not speak to other rating criteria.  As the Board concedes that the Veteran has back pain and it is therefore not at issue, the Board will not discuss these treatment reports.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).  Additionally, the Veteran is already separately rated for radiculopathy of the lower extremities associated with his service-connected back condition, and that rating is not on appeal.  Thus, the Board will not discuss evidence pertaining to the Veteran's radiculopathy.

In March 2012, the Veteran underwent a VA back examination.  The examiner indicated that the Veteran did not report flare-ups.  Upon physical examination, the Veteran's initial range of motion measured as flexion of 90 degrees or greater with objective evidence of painful motion at 85 degrees.  The Veteran's extension measured to 25 degrees with objective evidence of painful motion at 25 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions.  His post-test flexion measured 90 degrees or greater, and his post-test extension measured 30 degrees or greater.  The examiner indicated that there was no additional loss of range of motion after three repetitions.  There was functional loss/impairment, and the examiner specified that the Veteran had pain on movement.  The examiner indicated that there was no localized tenderness or pain to palpation for joints or soft tissue and no guarding.  Muscle strength testing was all normal.  The examiner did not provide a response as to muscle atrophy.  Reflex exams were all normal.  Sensory exams were all normal.  The straight leg test was negative for both legs. The examiner indicated that there were no other neurologic abnormalities or findings related to the back condition.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  The examiner also indicated that there was no use of assistive devices as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs or symptoms, and no associated scars.

A March 12, 2013, nursing telephone note from Omaha VA Medical Center (VAMC) indicates that the Veteran's wife contacted the office regarding the Veteran's back pain and asked what more could be done for him.  A March 13, 2013, addendum indicates that the Veteran could be referred to a pain clinic.  The addendum also indicates that there was "very little disease on his MRI/lumbar spine film" and that surgery and narcotics were not indicated.

An April 2013 pain note from Omaha VAMC indicates that the Veteran's pain is constant, dull and aching.  The pain note reflects his reports that he has difficulty getting out of bed.  The report indicates that there were no fevers or chills and no bladder or bowel incontinence.  The report notes severe tenderness over bilateral paraspinal area about L5-S1 and limited range of motion in flexion and lateral rotation.  The report also notes that the Veteran was unable to extend his back.  The report indicates normal strength and intact sensation of the lower extremities.

In May 2013, the Veteran underwent another VA back examination.  The examination report indicates that the Veteran did not report flare-ups.  Physical examination indicated that his initial range of motion measured at flexion of 90 degrees or greater with no objective evidence of painful motion and extension to 20 degrees with objective evidence of painful motion at 15 degrees.  He was able to perform repetitive use testing with at least three repetitions.  His post-test flexion measured to 90 degrees or greater, and his post-test extension measured to 20 degrees.  The examiner indicated that there was no additional loss of range of motion after three repetitions.  

The Veteran had functional loss/impairment, and the examiner specified that there was less movement than normal, pain on movement, and pain with extension, which was prominent.  The Veteran had pain or localized tenderness and guarding but not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was all normal, and there was no muscle atrophy.  Reflex exams were all normal.  Sensory exams were all normal.  The straight leg test was negative for both legs. The examiner indicated that there were no other neurologic abnormalities or findings related to the back condition.  The examiner indicated that the Veteran has IVDS of the thoracolumbar spine but no episodes of acute signs and symptoms which required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner indicated that there was no use of assistive devices as a normal mode of locomotion.  The examiner also indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms, and no associated scars.

February and May 2015 pain notes from Iowa HCS indicate chronic low back pain with no weakness or numbness of the legs and no changes in bladder or bowel function.

In August 2015, the Veteran underwent another VA back examination.  The examination report indicates that the Veteran reported flare-ups of the back.  The Veteran described the flare-ups as him being unable to get out of bed at times.  He reported that his back becomes inflamed and tender and that he has spasms.  He reported that he crawls before being able to stand.  He indicated that the flare-ups generally last one day and that he calls into work when this happens.  He also reported loss of functional impairment of the back.  He indicated that he cannot lift more than 30-40 pounds.  He also indicated that he is unable to maintain one position for prolonged periods, particularly a stooped posture.  Physical examination indicated flexion of 55 degrees and extension to 10 degrees.  The examiner indicated that range of motion contributes to a functional loss, specifying a poor ability to lift from the floor and poor reach overhead due to lack of extension.  The examiner indicated that pain was noted on the exam but does not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The examiner specified that there was tenderness over the lumbar muscles as well as sacrum and left SI.

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  While the Veteran was not being examined immediately after repetitive use over time, the report indicates that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner indicated that pain, fatigue, and weakness do so.  The examiner was not able to describe in terms of range of motion but explained that the Veteran limits himself to four hours of work because if he is on his feet and active for longer, his pain in the low back will be intolerable.  As to flare-ups, while the exam was not being conducted during a flare-up, the report indicates that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the examiner indicated that pain, fatigue, and weakness do so.  The examiner was able to describe in terms of range of motion, and indicated that the Veteran's flexion was 10 degrees, and his extension was 10 degrees.  

There was guarding and localized tenderness but not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was all normal, and there was no muscle atrophy.  Reflex exams were all normal.  Sensory exams were all normal.  The straight leg test was negative for both legs.  The examiner indicated that there is no ankylosis.  The examiner also indicated that there were no other neurologic abnormalities or findings related to the back condition.  The examiner indicated there was no use of assistive devices as a normal mode of locomotion.  There were also no other pertinent physical findings, complications, conditions, signs or symptoms, and no associated scars.  

The examiner indicated that the Veteran has IVDS of the thoracolumbar spine but no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  With regard to the Veteran's statements that he has been "bedridden at least four to six days per    month," the examiner stated that "It should be noted that the wording of the DBQ (currently) specifies bedrest 'prescribed by a physician' and 'treatment by a physician."  The examiner stated that the Veteran had indicated during the current exam that his days in bed are self-prescribed.  The examiner stated that the Veteran simply cannot get himself up some days due to the pain."  The examiner stated that "bedrest for aggravation of chronic low back pain would almost never be prescribed by a physician in the modern era, making this qualifier on the DBQ a difficult one to ever give a 'yes' answer to even when the veteran reports incapacitating episodes, as in the current case."

As to lay statements, in his October 2011 claim for increase, the Veteran indicated that his back condition has continued to worsen in the 10 years since his discharge from service.  He indicated that he suffers daily with chronic pain and that the pain is intense and radiates to his legs and testicles.  He stated that the pain affects his mobility and his sleep.  He also indicated that he uses a back brace and cane.  

In a March 2012 statement, he indicated that the pain has progressed to the point that his ability to earn a living for himself and his family is affected.  The Veteran indicated that the constant pain disallows activities with his sons, household tasks, and a sexual relationship with his wife.  He stated that he deals with chronic pain increasingly with episodes of severe disabling back pain that radiates to his legs and testicles.  He indicated that he has had x-rays and MRIs as well as medications and physical therapy, for which he has missed countless hours of work.  He indicated that most recently, he was required to wear a back brace and use a cane. 

At the May 2014 hearing, the Veteran indicated that he is affected daily by pain and that he is bedridden at least four, maybe six, days a month due to his back pain.  He stated that he is having incapacitating episodes at least four to five weeks a year.  He indicated that he cannot keep a job and has lost two jobs.  The VLJ inquired further into the Veteran's employment status to which the Veteran responded that he is currently employed.  As such, the Board notes that an issue of a total disability rating based on individual unemployability has not been raised.  The Veteran also stated at the hearing that he cannot attend his children's basketball and baseball games and that his back condition has "purely affected" his life.  He indicated that he is treated for his back at the VA and has also gone to the emergency room a couple of times.  The Veteran's wife testified that he takes a lot of medication for his back. 

Merits

Having reviewed the evidence of record, medical and lay, the Board finds that staged ratings are warranted prior to and from August 17, 2015, the date of the VA examination indicating that the condition had increased in severity.  Hart v. Mansfield, 21 Vet. App. at 505 (2007).  

Prior to August 17, 2015

The Board determines that a 20 percent rating is warranted during this period of the appeal.  The medical evidence during this period of the appeal indicates that the Veteran's flexion of the lumbar spine was consistently 90 degrees or greater, and his extension was limited at most to 20 degrees.  See May 2013 VA Examination.  His combined range of motion was also greater than 120 degrees.  While there was guarding, pain, and tenderness, the clinical evidence indicates that these symptoms did not result in abnormal gait or spinal contour.  These symptoms are commensurate with a 10 percent rating.  However, the RO addressed these findings in the May 2012 rating decision and indicated that while improvement was shown, sustained improvement had not been established.  As such, the RO continued the 20 percent rating.  The Board agrees with the continuation of the 20 percent rating as there was no indication of sustained improvement, and thus reduction would be improper.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10).  

However, a higher rating is not warranted.  At no time during this period of the appeal does the evidence reflect that the Veteran had flexion of the thoracolumbar spine of 30 degrees or less, as required for a higher rating based on limitation of motion.  Nor is a higher rating warranted for ankylosis as there is no indication of favorable ankylosis of the thoracolumbar spine.  To the contrary, the adequate VA examination reports of record, which are the only medical evidence of record to address ankylosis, indicate that the Veteran does not have ankylosis of the thoracolumbar or entire spine.  Nor has the Veteran suggested that he experiences ankylosis of the spine.  

A higher rating is also not warranted for additional limitation of motion.  The Board acknowledges the Veteran's reports that his back condition causes pain and weakens his ability to interact with his family, sleep, or stand or walk for prolonged period of time as well as his reports that he uses a back brace and cane.  However, the probative medical evidence during this period of the appeal is consistent that the Veteran did not have additional limitation in range of motion.  Regarding the Veteran's pain, the Board notes that the impact of pain on the Veteran's range of motion is already contemplated in the assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206 (1995).    

The Board has also considered whether a higher rating may be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran has IVDS, he has not had incapacitating episodes prescribed by a physician.  The Board acknowledges the Veteran's reports of having days where he cannot get out of bed due to his back pain.  The Veteran is competent to report these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  The Board also has no reason to doubt the credibility of these statements.  However, Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes stipulates that incapacitating episodes are prescribed by a physician.  The record does not reflect, and the Veteran has not suggested, that he has had incapacitating episodes prescribed by a physician.  Moreover, as noted by the August 2015 VA examiner when asked to discuss the Veteran's reports, the Veteran's incapacitating episodes were self-prescribed as he cannot get up some days.  The examiner further explained that it is not likely that bedrest would be prescribed for back pain in modern medicine.  As the examiner considered the Veteran's reports and provided an opinion pursuant to current medical standards, the Board finds the assessment probative.  As such, the Board determines that the Veteran has not had incapacitating episodes as envisioned by the regulations.  Accordingly, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

The Board has also considered whether a separate evaluation is warranted for associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  However, the medical evidence is consistent that the Veteran does not have any such conditions.  Nor does the Veteran suggest that he has bowel or bladder problems.  A separate rating for associated scars is also not warranted.  The medical evidence is consistent that the Veteran does not have any scars associated with his back condition.  Nor has he asserted as such.  Therefore, Diagnostic Codes 7800-7805 for scars are not applicable.  38 C.F.R. § 4.118.  

Given the evidence, the Board determines that a 20 percent rating, but no higher, is warranted prior to August 17, 2015.

From August 17, 2015

During this period of the appeal, the evidence reflects that the Veteran had additional functional loss due to pain, weakness, and fatigue.  See August 2015 VA Examination.  The August 2015 VA examination findings indicate that his initial flexion of 55 degrees declines to 10 degrees during flare-ups.  Based on the degree of functional loss, the Board finds that a 40 percent rating is warranted from August 17, 2015, the date of the examination.  Deluca v. Brown.  
However, a higher rating is not warranted.  A higher rating requires at least favorable ankylosis of the thoracolumbar spine.  However, the medical evidence is consistent that the Veteran does not have ankylosis of the thoracolumbar or entire spine.  Nor has the Veteran asserted that he experiences ankylosis of the spine.  Nor is a higher rating warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical evidence during this period of the appeal also indicates that the Veteran has IVDS but did not have incapacitating episodes prescribed by a physician.  As discussed, lacking an indication of incapacitating episodes prescribed by a physician, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

Additionally, the medical evidence remains consistent that the Veteran does not have any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  Nor does the Veteran suggest that he has bowel or bladder problems.  The medical evidence also remains consistent that the Veteran does not have any scars associated with his back condition.  Nor has he asserted as such.  Therefore, Diagnostic Codes 7800-7805 for scars are also not applicable during this period of the appeal.  38 C.F.R. § 4.118.  

Given the evidence, the Board determines that a 40 percent rating, but no higher, is warranted from August 17, 2015.

Service Connection

The Veteran asserts that he has testicular pain, which he believes is due to either his service-connected low back condition or the vasectomy he received in service.  See Hearing Transcript at pg. 7.  Having reviewed the record, the Board determines that service connection is warranted for residuals of a vasectomy.  

The Veteran's service treatment records reflect a vasectomy performed in 2001.  In August 2015, the Veteran underwent a VA examination for conditions of the male reproductive system.  The examiner indicated that the Veteran had a vasectomy in 2001 and now has testicular pain.  The examiner opined that the Veteran's testicular pain is due to the vasectomy.  The examiner explained that residual pain is a possibility with any surgery and that the Veteran experiences tenderness at the site of the vasectomy.  As the examiner physically examined the Veteran and provided a medically reasoned opinion, the Board finds the opinion probative.  In light of the probative opinion, the Board determines that service connection for residuals of a vasectomy is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to August 17, 2015, is denied.

Entitlement to a rating of 40 percent for degenerative disc disease of the lumbar spine from August 17, 2015, is granted.

Entitlement to service connection for residuals of a vasectomy is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


